DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and terminal disclaimer, filed 01/20/2021; and IDS, filed 01/26/2021.

	Claims are 1, 2, 4, 5, 7-10, 13, 37-44 and 46-65 are pending.

	Claims 37-44, 46 and 50 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/14/2016.

Claims 1, 2, 4, 5, 7-10, 13, 47-49 and 51-65 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 15/312,542 and 15/312,509 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, 4, 5, 7-10, 13, 47-49 and 51-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,925,150 in view of Wolf et al. WO 2011/076879). The issued claims and the instant application are claiming common subject matter as follows: transdermal therapeutic system comprising an inner phase comprising an active agent and polyvinylpyrrolidone, i.e. microreservoirs, and an outer phase comprising polymer (including polysiloxane applicants used to practice current invention). The ratio of drug to PVP as claimed by the issued patent is about 9:4 (claims 8 and 12 of the patent) that falls within the instantly recited ratio by claims 1, 53, and 62. The issued patent recites coating weight of 150 g/m2 (claim 18 of the patent) that falls within the instantly claimed coating weight by claims 53 and 61. The difference between the present claims and the issued claims is that the issued claims do not recite the instantly claimed amount of the drug, or delivery for at least 3 days as instantly claimed. The missing elements are taught by Wolf, see the teachings of Wolf in this office action, infra. Therefore, it would . 

Copending Applications
Applicants must bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 8, 9, 13, 47-49, 51-56, 60-65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Wolf et al. (WO 2011/1076879), as evidenced by article by DOW CORNING® BIO-PSA “Amine-Compatible Silicone Adhesive”, and  Breitenbach (US 2005/0175678), all references are of record.

Applicant Claims 
Claim 1 is directed to a multi-day transdermal therapeutic system, comprising
(a)	a backing layer,
(b)	a solvent-based self-adhesive matrix layer containing rotigotine as
active ingredient, and
(c)	a release liner,
2 and comprises a reservoir layer containing an amount exceeding 9 wt% and up to 25 wt % rotigotine based on the weight of the reservoir layer,
the transdermal therapeutic system is prepared by a method wherein the solvent system consisting of an aprotic polar solvent and a protic polar solvent is used,
the transdermal therapeutic system contains sufficient rotigotine to administer a therapeutically effective amount of rotigotine for more than 3 days, 
the rotigotine does not crystallize during a 2 day storage at room temperature and 
the reservoir layer further contains polyvinylpyrrolidone (PVP) and the rotigotine to polyvinylpyrrolidone weight ratio in the layer is 9:2 to 9:5 or multiples thereof,
a non-crystalline form of rotigotine is reversibly associated with the PVP thereby forming distinct microreservoir particulates and said matrix layer does not contain particulates other than said microreservoir particulates comprising said PVP and the rotigotine associated therewith.  


Claim 53 is directed to a multi-day transdermal therapeutic system    comprising
(a)	a backing layer,
(b)	a self-adhesive matrix layer, and
(c)	a release liner,
wherein
(i)	the self-adhesive matrix layer has a coating weight of about 150-400 g/m2 and comprises a reservoir layer comprising pressure sensitive adhesive consisting; of a first silicone adhesive, optionally in a blend, or copolymer with adhesive selected from the group consisting of a second silicone adhesive, styrenic  polymer and polyisobutylene, 
and a skin adhesive layer disposed between the reservoir layer and the release liner,
(ii)	the reservoir layer contains
(1) about 15.75-25 wt. -% of rotigotine based on the weight of the reservoir layer and
(2) about 5.25 to 13.9 wt % polyvinylpyrrolidone,
(iii)	the rotigotine to polyvinylpyrrolidone weight ratio is 9:2 to 9:5,
(iv)	free rotigotine is molecularly dispersed in the self-adhesive matrix layer and a non-crystalline form of rotigotine is reversibly associated with the polyvinylpyrrolidone threreby forming distinct microreservoir particulates, and
(v)	the rotigotine does not crystallize during a 2 day storage at room temperature
and the transdermal therapeutic system contains sufficient rotigotine to administer a therapeutically effective amount of rotigotine for more than 3 days,
and said matrix does not contain particulates other than the microreservoir particulates comprising polyvinylpyrrolidone and the rotigotine associated therewith.


Claim 61 is directed to a multi-day transdermal therapeutic system comprising 
(a)	a backing layer;
(b)	a matrix layer and optional skin adhesive layer comprising rotigotine in a pressure sensitive adhesive consisting of a first silicone adhesive, optionally in a blend or copolymer with a second silicone adhesive; and
(c)	a release liner;
wherein the matrix layer further comprises polyvinylpyrrolidone (PVP) and has a coating weight of about 250 - 400 g/m2 or contains about 15.75 -25 wt.~% rotigotine based on the weight of the matrix layer,
free rotigotine is molecularly dispersed in the self-adhesive matrix layer and a non-
the transdermal therapeutic system contains sufficient rotigotine to administer a therapeutically effective amount of rotigotine for at least 4 days,
and said matrix layer does not contain particulates other than the microreservoir particulates comprising polyvinylpyrrolidone and the rotigotine associated therewith,
and the rotigotine to polyvinylpyrrolidone weight ratio in the layer is 9:2 to 9:5 or multiples thereof.

Claim 62 is directed to a transdermal therapeutic system comprising 
(a)	a backing layer,
(d)	a solvent-based self-adhesive matrix layer containing rotigotine as active ingredient, and
(e)	a release liner,
wherein the self-adhesive matrix layer comprises a reservoir layer, the reservoir layer has a coating weight of 300 g/m2 and contains 9 wt % rotigotine or 18 wt % rotigotine based on the weight of the reservoir layer, and the reservoir layer further contains polyvinylpyrrolidone and the rotigotine to polyvinylpyrrolidone weight ratio in the layer is 9:2 to 9:5 or multiples thereof’
a non-crystalline form of rotigotine reversibly associates with the polyvinylpyrrolidone thereby forming distinct microreservoir particulates.
and said reservoir layer does not contain particulates other than the microreservoir particulates comprising polyvinylpyrrolidone and the rotigotine associated therewith.


Claim 63 is directed to a multi-day transdermal therapeutic system, comprising
a)	a backing layer,
b)	a self-adhesive matrix layer containing distinct microreservoir particulates comprising rotigotine reversibly associated with polyvinylpyrrolidone, and
c)	a release layer.
wherein the matrix layer contains a rotigotine to polyvinylpyrrolidone weight ratio of 9:2 to 9:5 or multiples thereof,
the transdermal therapeutic system contains sufficient rotigotine in either an amount exceeding
wt% or at a coating weight of 200 to 400 g/m2 which is sufficient to administer a therapeutically effective amount of rotigotine for more than 3 days,
and said matrix layer does not contain particulates other than the microreservoir particulates comprising polyvinylpyrrolidone and the rotigotine associated therewith.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wolf ‘879 teaches method of preparing transdermal therapeutic system for stabilizing non-crystalline form of rotigotine in transdermal therapeutic system (TTS) and preventing crystallization of rotigotine without negatively influencing other relative parameters of the TTS by providing comprising rotigotine and polyvinyl pyrrolidone (PVP) as a stabilizer, i.e. inner phase, in adhesive, i.e. outer phase (abstract; ¶¶ 0021, 2 (¶¶ 0029, 0105). Rotigotine content in the TTS is in the range of 0.1-3.15 mg/cm2, and higher content is required for 7 day patch. Generally, the content of rotigotine in the TTS can be adapted accordingly in order to provide a suitable flux for multiple day TTS (¶ 0113). Example 1, table 2, disclose TTS comprising rotigotine:PVP of 9:4 and 9:6, respectively. Example1, table 1 teaches 9% rotigotine that falls with the claimed amount of 9-25% (see pages 18-20).  The reference requires to maintain the ratio of rotigotine to PVP at certain ratio from between 9:3.5 to 9:6 to maintain the drug stabilized and non-crystallized and does not re-crystallize thereby imparting sufficient long term stability without negatively influencing other relevant parameters of the TTS (¶¶ 0021, 0034). The reference teaches drying the matrix during the process of making (¶ 0131). Wolf teaches method of preparing the transdermal therapeutic system comprising the steps of forming a solution of PVP and rotigotine, and mixing the solution with the adhesive. The mixture is ® 4200 and BIO-PSA® 4300 (page 17, ¶¶ 0128-0132). BIO-PSA® 4200 and BIO-PSA® 4300 are ethyl acetate solvated as evidenced by the article from DOW CORNING®. Ethyl acetate disclosed by applicant as aprotic polar solvent and ethanol as protic polar solvent (evidenced by claim 56). The reference further teaches transdermal device comprising backing layer and release liner (¶¶ 0104-109). The reference teaches the rotigotine in the device is stable for 24 month at room temperature (¶ 0153). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wolf teaches coating weight of 50-150 g/m2 that reads on the claimed coating weight, however, the reference does not exemplify coating weight of 150-400 g/m2 as claimed by the claims 1 and 53, and 200-400 g/m2 as claimed by claim 61. 
This missing element is taught by Breitenbach. 
 	Breitenbach teaches transdermal device for administering rotigotine in silicone adhesive matrix (abstract). The device allows administration of rotigotine through the skin in a wide range of concentration level and up to 7 days in therapeutically relevant flow rates while the device is stable for storage with no tendency for crystallization (¶¶ 0014, 0024, 0032, 0034, 0061). The matrix is solvent based (¶¶ 0091, 0092). Rotigotine is present in a concentration of 1-40% (¶¶ 0065-0067). The concentration of rotigotine in the patch increased when a more lengthy rotigotine release from the matrix is desired, 2 (¶0078). The matrix has a coating weight of approximately 40-300 g/m2 (¶ 0079). For 7-day transdermal device, the matrix comprises 2.5-6 mg/cm2 (¶ 0081), which is 25-60 mg/10 cm2. The reference teaches mixture of high tack and medium tack amine-resistant silicone adhesives that are distinguished by favorable adhesion/cohesion balance (¶¶ 0055-0058). The transdermal device can be monolithic comprising backing layer, matrix, and release liner, or can have additional active substance-free adhesive layer (¶¶ 70-72).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a transdermal patch comprising matrix comprising rotigotine and silicone adhesive as taught by Wolf wherein to the matrix is solvent based, and make the matrix layer at a coating weight of up to 300 g/m2 as taught by Breitenbach. One would have been motivated to do so because Breitenbach teaches coating weight of 40-300 g/m2 is suitable to deliver rotigotine from silicone adhesive for up to 7 days while the drug is stable and does not crystallize during storage. One would reasonably expect formulating transdermal patch to deliver rotigotine from silicone adhesive matrix that has coating weight up to 200 g/m2 wherein the system provides delivery of rotigotine up to 7 days to the patient in need thereof while the matrix is greatly stable and free of drug crystallization. 
See MPEP 2144.05 [R-5]. 
Regarding the period of delivery for more than 3 days as claimed by claims 1, 53, 61 and 63, or more than 4 as claimed by claims 61 and 65, both Wolf and Breitenbach teach the concentration of rotigotine in the patch increased when a more lengthy rotigotine release from the matrix is desired, e.g. over 5, 6, or 7 days.
Regarding the coating weight as claimed by claims 1, 4, 48, 53, and 61 that recite coating weight of 150-400 g/m2, 250-400 g/m2, 100-400 g/m2, 150-400 g/m2, and 200-400 g/m2, respectively, Wolf teaches 50-150 g/m2, and Breitenbach teaches up to 300 g/m2 that overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, both Wolf and Breitenbach teach the concentration of rotigotine in the patch increased when a more lengthy rotigotine release from the matrix is desired, e.g. over 5, 6, or 7 days. Therefore, one having ordinary skill in the art would have increased the coating weight of the matrix material based on the required release time. Regarding claims 4 and 61, in view of the term “about” of the claims, and the term “approximately” of Breitenbach, the coating weight claimed by claims 4 and 61 can be close enough to the prior art.	 
Regarding using mixture of aprotic polar solvent and a protic polar solvent as 
Regarding PVP and the ratio of rotigotine to PVP claimed by claims 1, 9, 47, 53, and 61-63, Wolf teaches to maintain the ratio of rotigotine to PVP at certain ratio from between 9:3.5 to 9:6 to maintain the drug stabilized and non-crystallized and does not re-crystallize thereby imparting sufficient long term stability without negatively influencing other relevant parameters of the TTS.
Regarding the stability of rotigotine for 2 days at room temperature as claimed by claims 1 and 53, Wolf teaches stability of the rotigotine for 24 month. In any event, it is expected from the prior art because Wang teaches PVP in the patch as crystallization inhibitor. Further, absence of crystallization is intrinsic property expected from composition taught by the references that teaches the claimed ingredients in overlapping amounts.
Regarding claim 1, 53, 56, 61, and 63, that rotigotine is associated with PVP, Wolf teaches microreservoirs comprising PVP and rotigotine that expected to provide the same association with the drug since materials and their properties are inseparable.
Regarding claims 4, 53, 60, 61, and 63 that absence of any particulate from the matrix other than the microreservoirs, this is taught by Wolf. Note that the particulate applicants envisaged the present invention to be free from are particles that absorb rotigotine, e.g. silica, according to applicants disclosure, paragraph [0146] of the published application.
Regarding claims 8 and 49 that the transdermal system comprises 10-32 mg and 27 mg rotigotine/ 10 cm2, respectively, Wolf and Breitenbach teach 25-60 mg/10 cm2, See MPEP 2144.05 [R-5].
Regarding the kit claimed by claim 13, the kit is nothing but more than one transdermal systems. Duplication of parts was held to be an obvious expedient. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Further, it is obvious to include more than one therapeutic patch in the same package for patients’ convenience.
Regarding mixture of high tack and medium tack silicone adhesive as claimed by claim 51, Wolf suggests BIO-PSA® 4200 and BIO-PSA® 4300, and their mixtures, and Breitenbach teaches mixture of high tack and medium tack amine-resistant silicone adhesives that are distinguished by favorable adhesion/cohesion balance.
Regarding claim 52 that PVP forms adduct with rotigotine, Wolf teaches matrix/reservoir that is solvent based and comprises the same solvents and amounts of PVP and rotigotine falling within the claimed amounts of PVP and rotigotine, and it is expected that both elements would form adduct since material and their properties are inseparable. Regarding the ratio of protic to aprotic solvent, one having ordinary skill in the art would have determined the ratio based on the desired amount of solvated or dispersed drug. Applicants failed to show unexpected results obtained from the claimed 
Regarding the Cmax exhibited by the transdermal system as claimed by claim 54, and amount of rotigotine supplied by the patch as claimed by claim 55, these are expected properties to be obtained from the transdermal patch taught by the combination of the cited references that teaches the instantly claimed transdermal system as a whole.
Regarding the properties claimed by claim 56, it is expected from the prior art combination because the prior art that comprises all the elements of the instant claims. 
Regarding absence of acrylate based adhesive from the matrix as claimed by claims 60 and 64, Wolf and Breitenbach teaches adhesive polymer forming the matrix consisting of silicone, and does not contain polyacrylate.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 5, 7, 10, 57-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Wolf evidenced by the article by DOW CORNING® as applied to claim 1, 2, 4, 8, 9, 13, 47-49, 51-56, 60-65 above, and further in view of Muller (US 2004/0234583, of record).

Applicant Claims 
Claim 5 and 7 recite skin adhesive layer. Claims 7 and 59 recite coating weight of 2, 15-50 g/m2, and 100-150 g/m2, respectively. Claim 10 recites a skin adhesive layer of claim 5 contains one or two amine resistant silicone pressure sensitive adhesive and claim 57 recites the skin adhesive layer does not comprise PVP. Claim 58 recites the skin adhesive layer comprises drug.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Wolf, evidenced by article by DOW CORNING®, and Breitenbach are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The references however do not teach skin adhesive layer and its coating weight of the skin as instantly claimed by claims 5, 7, 10 and 57-59. 
Muller teaches transdermal device comprising matrix comprising drug in microreservoirs and skin contact adhesive layer made of silicon adhesive and has coating weight of 35 g/m2 (¶¶ 0011-0018, table 4). 
  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal system to deliver rotigotine that comprises microreservoirs as taught by the combination of Wolf, evidenced by article by ®, and Breitenbach, and add skin contact skin adhesive layer having coating weight of 35 g/m2 as taught by Muller. One would have been motivated to do so to ensure security of the transdermal patch to the skin. One would reasonably expect formulating transdermal system to deliver rotigotine comprising silicone skin adhesive layer having coating weight of 35 g/m2 wherein the system is secure to the skin during the administration period. 
Regarding the coating weight of the skin adhesive layer as claimed by claims 5 and 7, Muller teaches coating weight of 35 g/m2 that falls within the claimed coating weight claimed by claims 5 and 7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 10 that recites one or two silicone adhesives in the skin adhesive layer, Muller teaches silicone skin adhesive layer, and Breitenbach teaches combination of more than one amine resistant silicone adhesive that may contact the skin and teaches them as being distinguished by favorable adhesion/cohesion balance, which would have suggested to one having ordinary skill in the art to use such a combination of silicone adhesive in the skin contacting layer.
Regarding claim 57 and 58, Muller does not teach the skin contact layer comprises PVP and rotigotine, respectively. In any event, in light of the teaching of Wolf  and Muller, one having ordinary skill in the art knowing that the combination of rotigotine  and PVP in silicone adhesive is stable and does not crystalize, one would add both to the silicone adhesive skin contact layer to ensure continuous deliver and less lag time.
Regarding claim 59, in the light of coating weight taught by Breitenbach of up to 2, one having ordinary skill in the art would have selected the claimed coating weight for the skin contacting layer based on individual patient needs.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
The Claimed Invention Does Not Constitute Double Patenting
Applicants argue that the pending claims stand rejected based upon double patenting in light of the claims of United States Patent No. 9,925,150 (’150) in view of WO 2011/1076879 to Wolff. As noted by the Examiner, US 150 does not recite either the instantly claimed amounts or delivery for at least 3 days as instantly claimed. However, it would not have been obvious to have included an amount of rotigotine exceeding 9 wt%, as recited in the claims as-amended. Furthermore, Wolff is generally directed to daily administration of rotigotine, hence Wolff cannot teach or suggest the success of the inventive systems delivering rotigotine multiple days, and particularly not for 7 days.

In response to this argument, it is argued that the present invention as claimed is taught by the combination of the issued claims of US‘150 patent and Wolff. All the missing elements from the issued claims are taught by Wolff including the dose of rotigotine and the period of administration of the patch. Further the issued claims recite the instantly claimed device, including the same adhesive and microreservoir comprising PVP and rotigotine, and adding the amount taught by Wolff to the device claimed by ‘150 patent would provide delivery to at least 3 days as instantly claimed.

The Claimed Invention is Patentable in Light of the Art of Record
1.	The Claimed Invention is Patentable in Light of Wolff, Dow Corning and Breitenbach, Considered Either Alone or in Any Combination

Applicants argue that Wolff does not teach or suggest multi-day therapeutic systems. Wolffs Figure 1 merely indicates a testing period of 180 minutes (i.e. 3 hours).

In response to this argument, it is argued that Fig. 1 of the reference shows the influence of varying rotigotine to polyvinylpyrrolidone, and is related to the product specification of the existing Neupro® Rotigotine patch. Therefore, it is not the Wolff invention. Even if the patch was tested for 3 hours only this does not mean it works for 3 hours only because the reference suggested multi-day patch, as set forth in this office action.

Applicants argue that Wolff notes a matrix layer thickness of 50 g/m2 as most preferable. [Para. 0105]. Although providing an extensive amount of detail regarding its TTSs, Wolff curiously fails to provide range of suitable rotigotine loadings, other than its exemplary embodiments, each of which contains 9.00 mg rotigotine base (i.e. 9 wt%). [Paras. 0133 and 0134], Wolff then goes on to test the rotigotine release from its TTS for 3 hours, which is expressly referred to as "the endpoint of the test." [Para. 0148].

In response to this argument, it is argued that Wolff teaches layer thickness from 50-150 g/m2, and not only 50 g/m2. Wolff teaches 9% loading of rotigotine which is close enough to the claimed “exceeding 9% to 25%”, and Breitenbach teaches broader range of amount from 1-40%. It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It has been further held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Meals Corp. of America v. Banner, 778 F2d 775, 227 USPQ In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).” Regarding the reference preference to 50 g/m2 coating weight, it is argued that disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Applicants argue that Wolff does not teach or suggest the inventive multi-day transdermal therapeutic systems whose reservoir layer contains rotigotine in an amount exceeding 9 wt %, as recited in Claims 1 and 63 as-amended. Nor would there have been any motivation to have increased Wolffs exemplary amount, which is fully sufficient for his daily patch requirements. In that regard, Applicants argue that the Office Action's repeated urging (i.e. at Page 13 last full paragraph, inter alia) that the singular rotigotine loading of Wolff s Example 1 "teaches" a rotigotine range of up to 25 wt% is altogether erroneous. Nevertheless, out of an abundance of caution, Claims 1 and 63 have been amended to exclude Wolffs exemplary loading.

In response to this argument, it is argued that Wolff teaches rotigotine content in the TTS is in the range of 0.1-3.15 mg/cm2, and higher content is required for 7 day patch. According to Wolff, generally, the content of rotigotine in the TTS can be adapted accordingly in order to provide a suitable flux for multiple day TTS. This teaches multiple days patch and suggests up to 7 days. Regarding the amount, it is 

Applicants argue that Wolff most certainly does not teach or suggest the inventive multi-day transdermal therapeutic systems whose reservoir layer contains rotigotine in an amount 15.75 wt % (per Claims 47, 53, 61) or 18 wt % (per Claims 48 and 62).

In response to this argument, it is argued that Wolff teaches and suggests the content of rotigotine in the TTS can be adapted accordingly in order to provide a suitable flux for multiple day TTS. Therefore more rotigotine is needed for longer time of delivery for multiple days. Note also Breitenbach teaches 1-40% rotigotine in the transdermal patch and teaches up to 7 days delivery. Breitenbach teaches the concentration of rotigotine in the patch increased when a more lengthy rotigotine release from the matrix is desired, e.g. over 5, 6, or 7 days (¶ 0061). Therefore, the concept of increasing the amount of rotigotine in the patch when longer period of delivery is required, is taught by both and combination of the cited references.   

Applicants argue that Wolff is silent as to skin-adhesive layers, teach or suggest expedient embodiments further incorporating a skin-adhesive layer, as recited in Claims 5, 7, 10, 57 and 59.

In response to this argument, it is argued that skin contact adhesive layer claimed by claims 5, 7, 10, 57 and 59 is taught by Muller. One cannot attack the reference individually wherein obviousness is based on combination of the references. 

Applicants argue that Wolff fails to teach or suggest beneficial aspects in which rotigotine is delivered via a matrix or reservoir layer coating weight of at least 200 g/m2 (per Claim 63), 250 g/m2 (per Claims 4, 5, 7, 10 and 61) or 300 g/m2 (per Claim 62).

In response to this argument it is noted that the claimed coating weight of the matrix as claimed is taught by the combination of Wolff and Breitenbach. The 2. One cannot show non-obviousness by attack the reference individually wherein obviousness is based on combination of the references. 

Applicants argue that that Dow-Coming is merely technical literature generally directed to silicone adhesives for a wide range of pharmaceutical applications. Dow-Coming genetically notes that its silicone is available in various solvents. Dow-Corning, merely noting that its adhesives are available in different solvents, similarly fails to teach or suggest the formation of rotigotine TTSs containing sufficient rotigotine for more than 3 days, as recited in the claimed invention. 

In response to this argument, it is argued that the article by Dow-Corning company is an evidentiary reference relied upon for solely confirming that BIO-PSA® 4200 and BIO-PSA® 4300 that are the preferred silicone adhesives taught and used by Wolff are ethyl acetate solvated. Hence when combined with ethanol taught Wolff, the combination of the claimed protic and aprotic solvents is obtained. 

Applicants argue that Breitenbach's US 678, the only cited reference to specifically address multi-day rotigotine TTSs expressly teaches the myriad of solubility challenges associated with rotigotine. Considered in its entirety, US 678 then goes on to note that rotigotine is "nearly insoluble" in a variety of solvents, including ethyl acetate. (Para. 0021). US 678 expressly teaches that a matrix charge with more than 15 wt % rotigotine is not possible with the known "solvent method." even in the presence of known crystallization inhibitors. (Para. 0060). The impetus of US 678 in light of the foregoing was that "crystallization inhibitor" can be dispensed with if one further dispenses with the preliminary dissolving of rotigotine in solvent. (Para. 0023). US 678 further expressly cautions against PVP (a known crystallization inhibitor), which he notes to be a peroxide former. (Para. 0030). US 678 incorporates crystalline rotigotine particles in amounts of up to 40% within silicone adhesive(s), above its melting point, thereby obtaining particles consisting of amorphous rotigotine in the absence of crystallization inhibitors. (Paras. 0024, 0016, 0034, and 0062). US 678 makes clear that his rotigotine is "conserved" in its particulate form. (Para. 0028). Evidencing conventional wisdom, US 678 recommends 20 to 30 wt % rotigotine for 7 day patches. (Para. 0080). US 678 generically notes that either an overtape or an additional adhesive layer may be included. (Para. 0072).

In response to this argument, it is argued that Breitenbach forms a drops or fine dispersion of the drug in silicone adhesives, and that can be achieved by using solvents that does not completely solubilize the drug, such as ethyl acetate. When combined with Wolf, the instantly claimed dissolved rotigotine in microreservoirs is obtained. Wolf further teaches 9% rotigotine in the transdermal patch that can be increased to obtain up to 7 day patches. Wolf teaches microreservoirs comprising rotigotine and PVP, and the secondary reference Breitenbach is relied upon for solely teaching the coating weight suitable for transdermal patch, and does not need to teach again the microreservoirs taught by Wolf. One having ordinary skill in the art in view of teachings of Wolf and Breitenbach would have used both ethanol and ethyl acetate as a solvent or dispersant for rotigotine and would expect absence of crystallization of rotigotine. Formation of microreservoirs of rotigotine and PVP would have been drawn from the combination of the cited references. Note that the claims’ language does not exclude the presence of overtape or adhesive layers, or any additional layers. 

Applicants argue that US 678, solely directed to TTSs containing a single solvent, does not teach or suggest that multi-day mixed-solvent-based systems prepared with an aprotic polar and a protic solvent could stably (cf. Table 6 of the present application) incorporate sufficient rotigotine, much less in excess of 9 wt% rotigotine, for more than 3 days, as recited in Claim 1 as-amended. Nor would there have been any motivation to make use of the claimed aprotic molar solvent in light of US 678. Considered in its entirety, Breitenbach clearly teaches that rotigotine is "nearly insoluble" in ethyl acetate, which is an aprotic polar solvent. Consequently, one skilled in the art seeking to form a stable TTS delivering rotigotine for more than 3 days would simply not have considered using an aprotic polar solvent in light of Breitenbach's teachings.

In response to this argument, it is argued that the mixed solvents system for multi-day delivery of rotigotine is already taught by Wolf evidenced by the article by Dow-Corning company, and no need to be retaught by each secondary reference. Wolf evidenced by the article by Dow-Corning company suggests the combination of protic and aprotic polar solvent, as set forth in this office action. Wolf teaches delivery for multiple days and Breitenbach teaches 7 days from coating weight of up to 300 g/m2. One having ordinary skill in the art in view of teachings of 

Applicants argue Breitenbach's US 678 fails to teach or suggest multi-day rotigotine TTSs whose only particulates are rotigotine/PVP microreservoirs, as recited in Claims 1, 53, 61, 62 and 63 as-amended. Breitenbach, considered in its entirety, instead clearly requires particulates consisting of rotigotine. In that regard, Applicants argue that to modify Breitenbach so as to avoid its required particular rotigotine would render US 678 unfit for its stated purpose and/or altogether change its principle of operation. US 678 instead clearly teaches away from the inventive highly-loaded rotigotine TTSs that do not contain his particulate rotigotine. Particularly, Breitenbach explains why increasing the amount of rotigotine will not work in the Wolff patches, while offering a solution that is altogether different from Wolff, (c.f. US 678, Para. 0008, 0060 and 0080). Accordingly, one skilled in the art would have had no expectation of success in modifying Wolff to arrive at the claimed patches in light of US 678's teachings, which must be considered in its entirety.

In response to this argument, it is argued that US ‘678 teaches device that allows administration of rotigotine through the skin in a wide range of concentration level and up to 7 days in therapeutically relevant flow rates while the device is stable for storage with no tendency for crystallization. Although the examiner is not relying only on Breitenbach to teach 7 days deliver, the reference teaches multiday delivery. Combination of Wolf and Breitenbach teaches microreservoir comprising rotigotine and PVP as claimed. Note that applicants invention does not require absence of rotigotine particulate. Rather in paragraph [0146] of the published application, applicants teach “matrix free of particles which absorb salts of rotigotine…., and examples of such salts include silica…”. Therefore, the present invention does not exclude the presence of rotigotine particulate and applicants did not envisage the present invention in absence of rotigotine particulate, but absence of silica particles that absorb rotigotine. Breitenbach teaches rotigotine in the adhesive matrix that not 2 coating weight. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994).

Applicants argue that Breitenbach most certainly cannot teach or suggest TTSs with greater than 15 wt % rotigotine whose only particulates are rotigotine/PVP microreservoirs, as recited in Claims 4, 47, 48, 53 and 61. US 678 instead expressly touts that his particulates consisting of rotigotine makes rotigotine loadings above 15 weight percent "possible." Hence there would have been no reasonable expectation of success in forming the advantageous embodiments of Claims 4, 47, 48, 53 and 61 based upon the teachings of Breitenbach's US 678.

In response to this argument, applicants’ attention is directed to the scope of the present claims that do not exclude particulate of rotigotine and does not require solubilized rotigotine. The combination of Breitenbach with Wolf teaches microreservoir comprising 1-40% rotigotine and PVP in a coating weight up to 300 g/m2 as claimed. The claimed concentration of rotigotine as taught by the reference of 1-40% overlap with the claimed amount. The reference teaches more generic range of concentrations 
It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  "A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Determining the optimal concentration of rotigotine is deemed to be routine and well within the skill of the artisan based on individual patient condition. 
MPEP 2144.05 reads in-part: “Generally, difference in concentration or temperature will not support the patentability of subject matter encompassed by the In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).

Applicants argue that there would have been no motivation to have combined Wolffs WO 879, Dow-Corning and Breitenbach's US 678. However, even if one had combined the foregoing references, the claimed invention would not have resulted. The combination simply does not teach or suggest multi-day solvent-based rotigotine TTSs containing a therapeutically effective amount of rotigotine for more than 3 days having a rotigotine content of up to 25 wt%, as recited in Claim 1 as-amended. Wolff merely tests 1-day patches. Wolff further does not teach or suggest a suitable rotigotine loading range, much less suitable loading for a 3 day administration. Nor does Wolffs teachings of a single, exemplary rotigotine loading teach or suggest the claimed range of up to 25 wt%. Breitenbach's US 678 clearly discourages the solvent-based TTSs of Wolf for multi-day administration of rotigotine. Dow Corning does not cure this deficiency.

In response to this argument, applicants’ attention is directed to the present claims that are directed to a product, and all the elements of the claimed product are taught by combination of the cited references. Motivation to combine the references exists even if motivation is different from what applicants had done. Further, reasonable expectation to achieve the present invention also exists. The claimed rotigotine loading and 7 days delivery is taught by combination of the cited references. It is reiterated that Wolf and Breitenbach suggest multiple days patch and teach this is achieved by increase the loading of the drug into the patch, so the reference does not teach only one day patch as applicants assert.  The argument regarding Breitenbach is hereby repeated as above, and the position taken by the examiner is maintained. It has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 

Applicants argue that the combination fails to teach or suggest the inventive rotigotine TTS matrices exhibiting quite elevated coating weights of Claims 1 and 53 in the absence of Breitenbach US 678's required particles consisting entirely of rotigotine. Breitenbach's US 678, specifically cited as teaching elevated coating weights, also requires particles consisting of rotigotine along with such coating weights. Applicants argue that Breitenbach must be considered in its entirety without picking and choosing various elements. It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one or ordinary skill in the art. Breitenbach clearly "fairly suggests," if not outright teaches, to those of ordinary skill in the art that particles consisting of rotigotine are necessary to obtain the rotigotine loadings required for multi-day administration. Dow Corning does not cure this deficiency.

In response to this argument, it is repeated that the combination of the cited references teaches all elements of the claimed product. The argument regarding the particles is hereby repeated as set forth in this office action. Further the examiner did not pick and choose from the teaching of Breitenbach, rather the examiner relied on what the reference would have suggested to one versed in the art. The references clearly teach all the elements of the claimed product. The rejections of the claims are not based on picking and choosing from any one reference only so much of it as will support a given position. Rather, the rejections are based on reasonable combination of what was known in the art at the time of the invention as taught by the cited references. The rejections provide motivation to combine the cited references, as well as reasonable expectation of success to arrive to the present invention as a whole. Dow Corning is relied upon as evidentiary reference as explained above.
 
Applicants repeat that the combination of the references cannot teach or suggest beneficial aspects in which rotigotine is delivered via a matrix or reservoir layer having the claimed coating weight or whose reservoir layer contains the claimed rotigotine amounts. Applicants repeat that Breitenbach clearly requires rotigotine particles. Dow Corning certainly does not cure this deficiency. Consequently, there would have been absolutely no expectation of success in forming the embodiments of Claims 47, 48, 53, 61 and 62, and to conclude otherwise is to indulge in an impermissible hindsight analysis.

In response to this argument, the above arguments regarding the cited reference In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, the examiner relied upon what was known in the art at the time of the invention to construe the rejection, and not on applicants’ own disclosure.

Applicants argue that the combination does not teach or suggest expedient embodiments further incorporating a skin-adhesive layer, as recited in Claims 5, 7, 10, 57 and 59. Nor would there have been any motivation to have incorporated such an extra layer in light of Wolff or Breitenbach, neither of whom make any teaching or suggestion that rotigotine loading causes skin irritation or is detrimental to skin adhesion. Dow Coming likewise fails to cure this deficiency.
 
It is repeated that the limitations of claims 5, 7, 10, 57 and 59 is taught by Muller  as discussed above. Motivation to use the skin adhesive layer was well known in the art and taught by Muller. 

2.	Claims 5, 7, 10, 57 through 59 Are Likewise Patentable in Further View of Muller

Applicants argue that Muller does not teach or suggest rotigotine TTSs incorporating a skin adhesive layer disposed between the matrix layer and the release liner, as further recited in Claims 5, 7, 10, 57 and 59. Muller is instead solely directed to fentanyl patches. In that regard, it is improper to impute teachings directed to fentanyl patches into the claimed rotigotine patches including the claimed solvents, coating weight, etc.

	In response to this argument, it is argued that Muller is relied upon for solely teaching skin contact skin adhesive layer having coating weight of 35 g/m2. One 

Finally, it is argued that all the elements of the claimed product are taught by combination of the cited references. Motivation to combine the references exits, even if different from what applicants had done, as well as reasonable expectation to achieve the present product as a whole. Obviousness does not require absolute predictability, only reasonable expectation of success. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. All the limitations of the cited claims are taught either explicitly or implicitly by the combination of the cited references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/I.G./




/ISIS A GHALI/           Primary Examiner, Art Unit 1611